Opinion of the Court
Robert E. Quinn, Chief Judge:
The accused were tried jointly for the alleged commission of two robberies, separated in time by about 10 minutes and in distance by about a half a mile. One of the major issues at the trial was the voluntariness of a pretrial statement by each accused. All statements were admitted in evidence by the law officer. Defense counsel requested an instruction to the effect that if the court-martial did not find beyond a reasonable doubt that the statements were voluntary, it must disregard them. Although trial counsel had no objection to the proposed instruction, the law officer did not give it. Instead, he gave substantially the same instruction we disapproved in United States v Jones, 7 USCMA 623, 23 CMR 87. The Government concedes error.
The decision of the board of review is reversed; the findings of guilty are set aside. A rehearing may be ordered.
Judges LatimeR and FERGUSON concur.